Per Curiam.

The affidavits show several incorrect decisions on the part of the referees, as to the admissibility of evidence; but we cannot interfere to set aside the report, which was in favor of the plaintiff, because it is not a case referribie under the statute. There is no pretence of any matter of account between the parties, in any manner connected with the claim or defence. This court will not, therefore, exercise any summary control over the proceedings. It is to be regarded as a mere arbitration, subject to the general law of arbitrament and awards. The entry of the submission in the book of common rules makes no difference. The motion of the defendant must be denied, with costs. (Miller and another v. Vaughan, 1 Johns. Rep 315. Stevenson v. Beecker, 1 Johns. Rep. 492.)
Motion denied.